 

Exhibit 10.1

 

G-III Apparel Group, Ltd.
2015 long-term INCENTIVE PLAN
restricted stock unit agreement

 

AGREEMENT, made as of the 10th day of December, 2015 (the “Effective Date”),
between G-III APPAREL GROUP, LTD. (the “Company”)
and                                        (the “Participant”), pursuant to the
G-III Apparel Group, Ltd. 2015 Long-Term Incentive Plan (the “Plan”).
Capitalized terms that are used but not defined in this Agreement shall have the
meanings given to them by the Plan.

 

1.          Restricted Stock Unit Award. In accordance with the Plan, the
Company hereby grants to the Participant               restricted stock units
(“RSUs”). Each RSU represents the right to receive one share of the Company’s
common stock (a “Share”), subject to the terms and conditions of this Agreement
and the Plan.

 

2.          Vesting Conditions. Subject to attainment of the performance
conditions set forth below, the Participant’s right to receive the Shares
covered by this Agreement shall become vested in four equal annual installments
on each of December 10, 2017, 2018, 2019 and 2020, subject to the Participant’s
continuous employment or other service with the Company through the applicable
vesting date. The Participant shall have no right to receive any Shares under
this Agreement unless and until both of the following performance conditions
shall have been attained:

 

(a) First Performance Condition. The first performance condition is satisfied if
either (1) during any period of twenty consecutive trading days beginning on the
Effective Date and ending on the second anniversary of the Effective Date, the
average closing price per share of the Company’s common stock on the Nasdaq
Global Select Market is at least $53.56, or (2) during any period of twenty
consecutive trading days beginning after the second anniversary of the Effective
Date and ending on or prior to the fifth anniversary of the Effective Date, the
average closing price per share of the Company’s common stock on the Nasdaq
Global Select Market is at least $56.00.

 

- 1 -

 

 

(b) Second Performance Condition. The second performance condition is satisfied
if the performance condition in either (b)(1) or (b)(2) is satisfied: (1) (i)
the amount of the Company’s net income per share on a fully diluted basis as
reported in its audited financial statements (“Net Income Per Share”) for the
fiscal year ending January 31, 2017 or January 31, 2018 is at least 10% greater
than the amount of the Company’s Net Income Per Share for the fiscal year ending
January 31, 2016 (the “2016 Amount”), (ii) if the net income-based performance
objective in clause (b)(1)(i) is not satisfied, the Company’s Net Income Per
Share for the fiscal year ending January 31, 2019 is at least 15% greater than
the 2016 Amount, or (iii) if the net income-based performance objective in
clause (b)(1)(i) or (ii) is not satisfied, the Company’s Net Income Per Share
for the fiscal year ending January 31, 2020 is at least 20% greater than the
2016 Amount or (2)(i) during any period of twenty consecutive trading days
beginning on the Effective Date and ending on the second anniversary of the
Effective Date, the average closing price per share of the Company’s common
stock on the Nasdaq Global Select Market is at least $58.43 or (ii) during any
period of twenty consecutive trading days beginning after the second anniversary
of the Effective Date and ending on or prior to the fifth anniversary of the
Effective Date, the average closing price per share of the Company’s common
stock on the Nasdaq Global Select Market is at least $60.87.

 

For the avoidance of doubt, the time-based vesting percentages will be
cumulative prior to the attainment of both performance conditions, such that, if
the performance conditions are attained and the Participant is then still in the
continuous employ or service of the Company, then, upon the attainment of both
performance conditions, the Participant's vested percentage in the Shares
covered by the award will be equal to the vested percentage that would have been
earned as of the date the performance conditions are attained if vesting had
been determined as of that date solely in accordance with the above time-based
vesting schedule.

 

3.          Settlement of RSUs If and when RSUs become vested, the Participant
will have the right to receive a corresponding number of whole Shares from the
Company in full settlement of such vested RSUs. Such Shares will be issued and
delivered in certificated or electronic form as soon as practicable (but not
more than 60 days) after the applicable RSU vesting date, subject to any
applicable tax withholding and other conditions set forth in the Plan, this
Agreement and/or applicable law.

 

- 2 -

 

 

4.          Termination of Employment or Service. Upon the termination of the
Participant’s employment or other service with the Company, any unvested RSUs
then covered by this Agreement shall be canceled and the Participant shall have
no further rights with respect thereto.

 

5.          No Rights as a Shareholder. The Participant shall have no ownership
or other rights of a stockholder with respect to Shares underlying the RSUs
(including any right to receive dividends or to vote such Shares) unless and
until such Shares are issued to the Participant in settlement of vested RSUs.

 

6.          Tax Withholding. Prior to any settlement of vested RSUs, the
Participant shall be required to pay or make adequate arrangements satisfactory
to the Company for the payment of all applicable tax withholding obligations.
The Participant hereby authorizes the Company to satisfy all or part of the
amount of such tax withholding obligations by deducting such amount from cash
compensation or other payments that would otherwise be owed to the Participant.
The Committee, acting in its sole discretion and pursuant to applicable law, may
permit the Participant to satisfy any such tax withholding obligations with
Shares that would otherwise be issued to the Participant in settlement of vested
RSUs, and/or with previously-owned Shares held by the Participant. The amount of
the Participant’s tax withholding obligation that is satisfied in Shares, if
any, shall be based upon the Fair Market Value of the Shares on the date such
Shares are delivered or withheld. In no event may Shares be used to satisfy more
than the minimum required amount of the Participant’s tax withholding
obligation.

 

7.          Restrictions on Transfer. Except as otherwise permitted by the
Committee acting in its discretion under the Plan, the RSUs and the
Participant’s right to receive Shares in settlement of vested RSUs may not be
sold, assigned, transferred, pledged or otherwise alienated or disposed of
(except by will or the laws of descent and distribution), and may not become

 

- 3 -

 

 

subject to attachment, garnishment, execution or other legal or equitable
process, and any attempt to do so shall be null and void.

 

8.          No Other Rights Conferred. Nothing contained herein shall be deemed
to give the Participant a right to be retained in the employ of the Company or
any affiliate or affect the right of the Company and its affiliates to terminate
or amend the terms and conditions of the Participant’s employment.

 

9.          Provisions of the Plan Control. The provisions of the Plan, the
terms of which are incorporated in this Agreement, shall govern if and to the
extent that there are inconsistencies between those provisions and the
provisions hereof.

 

10.         Successors. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

 

11.         Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and may not be
modified except by written instrument executed by the parties.

 

12.         Governing Law. This Agreement shall be governed by the laws of the
State of Delaware, without regard to its principles of conflict of laws.

 

13.         Counterparts. This Agreement may be executed in separate
counterparts, each of which will be an original and all of which taken together
shall constitute one and the same agreement.

 

  G-III APPAREL GROUP, LTD.       By:       Participant

 

- 4 -

